DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 07/19/2022. This Action is made FINAL.

Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to independent claim 1, further adding limitations including structure “ the wear component including sacrificial material or a material that is softer than the component” no longer invoke interpretation of “a wear component” under 112(f).

Amendments to independent claim 8, removing the function language associated with “a wear component” no longer invokes interpretation of “a wear component” under 112(f). However, examiner notes that this amendment significantly broadens the claim with respect to “a wear component.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claims 8-14 have been fully considered and are not persuasive. The amendments to independent claim 8 generally broaden the claimed invention and the additional limitation of “data relating to a linear distance” is still broad enough to be taught by the previous prior art as discussed in the rejections below. As the prior art teaches a rotational distance, and rotational distances are related to linear distances by well-known and understood formula’s, the amendment of “data relating to…” does not specify the data collected is specifically linear distance data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20190085528 A1) cited in the IDS henceforth referred to as Ono in view of Hodel et al (US 20160098637 A1) henceforth referred to as Hodel, and Congdon et al (US 20190177954 A1) henceforth referred to as Congdon and further in view of Schaefer et al (US 20210180569 A1) henceforth referred to as Schaefer.

Regarding Claim 1 Ono teaches A system (para [0023] line 1-3 : “FIG. 1 is a perspective view schematically showing a construction of a motor grader 1 in one embodiment of the present invention.”), comprising:
a drawbar-circle-moldboard (DCM) assembly (para [0029] line 1-3 : “Work implement 4 mainly includes a draw bar 40, a swing circle 41, a blade 42, a slewing motor 49, and various hydraulic cylinders 44 to 48.”);
and a controller (para [0053] line 1-4 : “Main controller 150 is a controller which controls the entire motor grader 1 and implemented by a central processing unit (CPU), a non-volatile memory, a timer, and the like.”) configured to:
determine a distance of movement of the component of the DCM assembly (para [0070] line 1-4 : “Circle rotation sensor 171 detects an angle of rotation (typically, blade angle θ) of swing circle 41. Circle rotation sensor 171 transmits information on the angle of rotation to a control valve control unit 156.”, para [0071] line 1-4 : “Main controller 150 includes an operation content determination unit 151, a notification unit 153, a memory 155, control valve control unit 156, and a load detection unit 157.”, where an angle of rotation is equivalent to determining an angular distance.)
determine a load factor on the DCM assembly over the distance of movement (para [0062] line 1-5 : “(1) When a detected load is at a first excessively large value larger than reference value T, motor grader 1 revolves swing circle 41 in the direction in which blade angle θ becomes smaller than blade angle θ at the time of detection of the first excessively large value.”, para [0075] line 1-2 : “Load detection unit 157 calculates a load applied to blade 42.”). However, Ono does not explicitly teach determining and using a linear distance or a wear associated with a component of the DCM assembly, 
the wear component including a sacrificial material or a material that is softer than the component, and
the wear component configured to protect the component from wear during movement of the component;
a controller configured to:
	estimate a remaining useful life of the wear component based on the distance of movement and the load factor, and
	perform one or more actions based on the estimated remaining useful life.

	However, in the same field of endeavor (systems for motor graders), Hodel teaches a system (para [0013] line 1-3 : “The present disclosure provides systems and methods for aggregating classifications of predictive operations of a machine.”), comprising: 
A controller (para [0015] line 1-4 : “The system 10 may include a variety of modules such as, but not limited to, a pre-processing module 16, an operation classifier module 18, an application resolver module 20, and a characterizer module 22.”) configured to: 
determine a linear distance of movement of the component of the DCM assembly (para [0014] line  17-26 : “For some machines, the raw, on-board machine time series data may be of micro-applications instead of operations. As an example, the data detected by the one or more sensors 14 for a motor grader may be in the form of raw, on-board machine time series data of machine micro-applications such as, but not limited to, travel, turnaround, ditch cutting, idle, finish blading, heavy blading, ripping, scarifying, roading, road maintenance, ditch building, ditch cleaning, snow plowing, snow removal, blade slope work, and side slope work.”, para [0016] line 1-3 : “The pre-processing module 16 may receive the raw, on-board machine time series data from the one or more sensors 14.”), and
determine a load factor on the DCM assembly over the linear distance of movement (para [0016] line 6-14 : “The pre-processing module 16 may process the raw, on-board machine time series data with a variety of functions such as, but not limited to, filtering to smooth the data, performing pulse-width demodulation, computing window-based statistics such as, for example, maximum or variance, computing sequential or combinatorial logic, calculating integrals or derivatives, performing a map lookup, and computing physics-based calculations such as, for example, drawbar force function.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the motor grader of Ono with the system of Hodel “to know specific events and movements of the machine by distinct operations for later aggregation and evaluation” (Hodel para [0002] line 9-11). However, the combination of Ono and Hodel still does not explicitly teach a wear associated with a component of the DCM assembly, 
the wear component including a sacrificial material or a material that is softer than the component, and
the wear component configured to protect the component from wear during movement of the component;
a controller configured to:
	estimate a remaining useful life of the wear component based on the linear distance of movement and the load factor, and
	perform one or more actions based on the estimated remaining useful life.

However, in the same field of endeavor (systems for motor graders) Congdon teaches a system comprising a wear component associated with a component of the DCM assembly (para [0035] line 1-4 : “The machine 10 may also include one or more ground engaging tools 30. The ground engaging tool(s) 30 may include one or more wear components, such as one or more cutting edge components 40.”), 
the wear component including a sacrificial material or a material that is softer than the component (para [0040] line 1-3 : “Each cutting edge component may be replaceable to help ensure productivity and/or efficiency of the machine 10.”, as the wear component is designed and placed to be in contact with the surface as well as to be replaceable, the wear component is made of sacrificial material), and
the wear component configured to protect the component from wear during movement of the component (para [0041] line 1-7 : “An exemplary cutting edge component 410 is shown in FIG. 4 mounted to support surface 214 of a ground engaging tool. A plurality of teeth 220 may be connected along distal, ground engaging edge 240 of the main body of cutting edge component 410 to enhance the wear life and surface penetration performance of the cutting edge component.”);

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Ono and Hodel with the wear component of Congdon to improve the durability of the motor graders cutting edge and protect the cutting edge from wear. However, the combination of Ono, Hodel, and Congdon still does not explicitly teach a controller configured to:
	estimate a remaining useful life of the wear component based on the linear distance of movement and the load factor, and
	perform one or more actions based on the estimated remaining useful life.

Further in the same field of endeavor (wear of machines) Schaefer teaches a controller (para [0029] line 1-2 : “In particular, the method can be carried out by a computer or by the evaluation unit.”) configured to:
	estimate a remaining useful life of a component based on load-specific data( para [0012] line 1-10 : “A method according to the disclosure for directly determining a theoretical damage of at least one component of a device includes providing load-specific reference data of at least one component in an evaluation unit, wherein load-specific actual data are sensed by a load sensing system and transmitted to the evaluation unit, wherein the load-specific reference data provided on the evaluation unit are scaled to the actual load-specific data in order to calculate the theoretical damage of at least one component and to determine the remaining service life.”, para [0020] line 1-11 : “Preferably, the load-specific data comprise classified load collectives. The measured variables sensed by means of the load sensing system are converted in the evaluation unit and provided in classified load collectives, so that a calculation of the theoretical damage is possible with little computing effort. A load collective or stress collective is a data set that represents the stress on at least one component or several components of a system, by way of example a motor or a gearbox, which are, for example, operatively connected to one another, within a determined operating period of the device.”, Schaefer teaches using load-specific actual data as data that represents the stress on at least one component of a system to determine remaining useful life of a component while the combination of Ono and Hodel teaches linear distance of movement and the load factor as load specific actual data while Congdon teaches a wear component. Therefore, the combination of Ono, Congdon, and Schaefer teaches a controller configured to estimate a remaining useful life of the wear component based on the linear distance of movement and the load factor), and
	perform one or more actions based on the estimated remaining useful life (para [0026] line 1-13 : “At least one damage threshold value is preferably provided in the evaluation unit, so that when the damage threshold value is reached, an action request is sent from the evaluation unit to at least one receiver unit. The damage threshold is especially used to indicate when at least one component has reached a critical damage range. By way of a preferred example, this can amount to 80% of the total service life of the respective component. In other words, the damage threshold value is a damage value which has lower theoretical damage than the failure criterion. When the damage threshold is reached, this is displayed on the receiver unit, which is designed, for example, as a computer system or mobile terminal.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Ono, Hodel, and Congdon with the system of Schaefer to advantageously use the system “in a work machine, a construction machine, a passenger car, a commercial or a truck, wherein the system is advantageously used in devices and machines which, on account of their design, construction size and their field of use, have components and/or wear parts which are accessible only with difficulty and are subject to recurrent servicing and maintenance cycles”(Schaefer para [0032] line 3-9).

Regarding Claim 2, the combination of Ono, Hodel, Congdon, and Schaefer teaches The system of claim 1, further Schaefer teaches wherein the controller, when performing the one or more actions, is configured to at least one of:
provide information relating to the estimated remaining useful life to a display, 
transmit information relating to the estimated remaining useful life to a user device, 
transmit an alert to a user device if the estimated remaining useful life satisfies a threshold value, 14PATENT Docket No. 19-0542-72613 
transmit a request for a replacement wear component if the estimated remaining useful life satisfies a threshold value, or 
schedule servicing for the DCM assembly if the estimated remaining useful life satisfies a threshold value (para [0026] line 1-13 : “At least one damage threshold value is preferably provided in the evaluation unit, so that when the damage threshold value is reached, an action request is sent from the evaluation unit to at least one receiver unit. The damage threshold is especially used to indicate when at least one component has reached a critical damage range. By way of a preferred example, this can amount to 80% of the total service life of the respective component. In other words, the damage threshold value is a damage value which has lower theoretical damage than the failure criterion. When the damage threshold is reached, this is displayed on the receiver unit, which is designed, for example, as a computer system or mobile terminal.”).

Regarding claim 3, the combination of Ono, Hodel, Congdon, and Schaefer teaches The system of claim 1, further Ono teaches wherein the controller, when determining the load factor, is configured to: 
determine load factor based on one or more measurements obtained by one or more sensors (para [0070] line 1-4 : “Circle rotation sensor 171 detects an angle of rotation (typically, blade angle θ) of swing circle 41. Circle rotation sensor 171 transmits information on the angle of rotation to a control valve control unit 156.”, para [0077] line 1-7 : “More specifically, torque calculation unit 371 calculates torque based on the number of rotations of engine 136 obtained from engine rotation sensor 140 and an amount of fuel injection in engine 136 obtained from engine controller 138 by referring to a map (data) stored in memory 155 in which the number of rotations of the engine, an amount of fuel injection, and torque are associated with one another.”, para [0078] line 1-6 : “Load detection unit 157 obtains information on a gear position (information on a gear speed) in transmission 149 from transmission controller 148. Load detection unit 157 detects a load involved with blade 42 based on torque calculated by torque calculation unit 371 and the obtained information on a gear position.”) .

Regarding claim 4, the combination of Ono, Hodel, Congdon, and Schaefer teaches The system of claim 1, further Ono teaches wherein the controller, when determining the linear distance of movement, is configured to: 
determine the linear distance of movement based on a degree of manipulation of an operator control for a movement of the DCM assembly (para [0073] line 1-6 : “Operation content determination unit 151 determines contents of an operation onto work implement lever 118 by an operator. Operation content determination unit 151 outputs a result of determination to control valve control unit 156.”, as Ono teaches determination of a distance of movement based on a degree of manipulation of an operator control and Hodel teaches a linear distance of movement, the combination teaches wherein the controller is configured to determine the linear distance of movement based on a degree of manipulation of an operator control for a movement of the DCM assembly).

Regarding claim 6, the combination of Ono, Hodel, Congdon, and Schaefer teaches The system of claim 1, further Ono teaches wherein the load factor is determined based on a load of a power source that powers the DCM assembly and a speed of a machine that includes the DCM assembly para [0077] line 1-7 : “More specifically, torque calculation unit 371 calculates torque based on the number of rotations of engine 136 obtained from engine rotation sensor 140 and an amount of fuel injection in engine 136 obtained from engine controller 138 by referring to a map (data) stored in memory 155 in which the number of rotations of the engine, an amount of fuel injection, and torque are associated with one another.”, para [0078] line 1-6 : “Load detection unit 157 obtains information on a gear position (information on a gear speed) in transmission 149 from transmission controller 148. Load detection unit 157 detects a load involved with blade 42 based on torque calculated by torque calculation unit 371 and the obtained information on a gear position.”).

Regarding claim 7, the combination of Ono, Hodel, Congdon, and Schaefer teaches The system of claim 1, further Ono teaches wherein the controller is further configured to: Docket No. 19-0542-72613
determine whether a moldboard of the DCM assembly is in ground prior to determining the load factor (para [0083] line 1-12 : “Height control unit 362 typically has blade 42 moved in a direction in which blade 42 is closer to front frame 22 (a direction in which blade 42 is away from the ground) when a load applied to blade 42 does not become smaller than reference value T even under the control by swing control unit 361. Specifically, when a load does not become smaller than reference value T even after blade angle θ is made smaller to a predetermined angle, height control unit 362 has blade 42 moved in a direction in which blade 42 is closer to front frame 22. Specifically, height control unit 362 controls drive of lift cylinders 44 and 45 by moving control valve 134.” As the system determines when the DCM assembly is in ground based on load factor and then continues to determine the load factor it determines if the assembly is in ground prior to determining the load factor.).

Regarding claim 15, Ono teaches A method, comprising: 
determining, by a device, a distance of movement of a component of a machine (para [0070] line 1-4 : “Circle rotation sensor 171 detects an angle of rotation (typically, blade angle θ) of swing circle 41. Circle rotation sensor 171 transmits information on the angle of rotation to a control valve control unit 156.”, para [0071] line 1-4 : “Main controller 150 includes an operation content determination unit 151, a notification unit 153, a memory 155, control valve control unit 156, and a load detection unit 157.”, where an angle of rotation is equivalent to determining an angular distance.); 
determining, by the device, a load factor on the component (para [0062] line 1-5 : “(1) When a detected load is at a first excessively large value larger than reference value T, motor grader 1 revolves swing circle 41 in the direction in which blade angle θ becomes smaller than blade angle θ at the time of detection of the first excessively large value.”, para [0075] line 1-2 : “Load detection unit 157 calculates a load applied to blade 42.”); However Ono does not explicitly teach determining a linear distance or estimating, by the device, a remaining useful life of at least one of the component, or a wear component associated with the component, based on the linear distance of movement and the load factor; and 
performing, by the device, one or more actions based on the estimated remaining useful life.

However, in the same field of endeavor (systems for motor graders), Hodel teaches a method comprising:
determining, by a device, a linear distance of movement of a component of a machine (para [0015] line 1-4 : “The system 10 may include a variety of modules such as, but not limited to, a pre-processing module 16, an operation classifier module 18, an application resolver module 20, and a characterizer module 22.”, para [0014] line  17-26 : “For some machines, the raw, on-board machine time series data may be of micro-applications instead of operations. As an example, the data detected by the one or more sensors 14 for a motor grader may be in the form of raw, on-board machine time series data of machine micro-applications such as, but not limited to, travel, turnaround, ditch cutting, idle, finish blading, heavy blading, ripping, scarifying, roading, road maintenance, ditch building, ditch cleaning, snow plowing, snow removal, blade slope work, and side slope work.”, para [0016] line 1-3 : “The pre-processing module 16 may receive the raw, on-board machine time series data from the one or more sensors 14.”); and
determining, by the device, a load factor on the component (para [0016] line 6-14 : “The pre-processing module 16 may process the raw, on-board machine time series data with a variety of functions such as, but not limited to, filtering to smooth the data, performing pulse-width demodulation, computing window-based statistics such as, for example, maximum or variance, computing sequential or combinatorial logic, calculating integrals or derivatives, performing a map lookup, and computing physics-based calculations such as, for example, drawbar force function.”). However, the combination does not explicitly teach estimating, by the device, a remaining useful life of at least one of the component, or a wear component associated with the component, based on the linear distance of movement and the load factor; and 
performing, by the device, one or more actions based on the estimated remaining useful life.

However, in the same field of endeavor (systems for motor graders) Congdon teaches a system comprising a wear component associated with the component(para [0035] line 1-4 : “The machine 10 may also include one or more ground engaging tools 30. The ground engaging tool(s) 30 may include one or more wear components, such as one or more cutting edge components 40.”, (para [0041] line 1-7 : “An exemplary cutting edge component 410 is shown in FIG. 4 mounted to support surface 214 of a ground engaging tool. A plurality of teeth 220 may be connected along distal, ground engaging edge 240 of the main body of cutting edge component 410 to enhance the wear life and surface penetration performance of the cutting edge component.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Ono and Hodel with the wear component of Congdon to improve the durability of the motor graders cutting edge and protect the cutting edge from wear. However, the combination of Ono and Congdon still does not explicitly teach estimating, by the device, a remaining useful life of at least one of the component, or a wear component associated with the component, based on the linear distance of movement and the load factor; and 
performing, by the device, one or more actions based on the estimated remaining useful life.

Further in the same field of endeavor (wear of machines) Schaefer teaches estimating, by the device, a remaining useful life of at least one a component, based on the load-specific data ( para [0012] line 1-10 : “A method according to the disclosure for directly determining a theoretical damage of at least one component of a device includes providing load-specific reference data of at least one component in an evaluation unit, wherein load-specific actual data are sensed by a load sensing system and transmitted to the evaluation unit, wherein the load-specific reference data provided on the evaluation unit are scaled to the actual load-specific data in order to calculate the theoretical damage of at least one component and to determine the remaining service life.”, para [0020] line 1-11 : “Preferably, the load-specific data comprise classified load collectives. The measured variables sensed by means of the load sensing system are converted in the evaluation unit and provided in classified load collectives, so that a calculation of the theoretical damage is possible with little computing effort. A load collective or stress collective is a data set that represents the stress on at least one component or several components of a system, by way of example a motor or a gearbox, which are, for example, operatively connected to one another, within a determined operating period of the device.”, Schaefer teaches using load-specific actual data as data that represents the stress on at least one component of a system to determine remaining useful life of a component while the combination of Ono and Hodel teaches linear distance of movement and the load factor as load specific actual data while Congdon teaches a wear component. Therefore, the combination of Ono, Congdon, and Schaefer teaches a controller configured to estimating, by the device, a remaining useful life of at least one of the component, or a wear component associated with the component, based on the linear distance of movement and the load factor); and 
performing, by the device, one or more actions based on the estimated remaining useful life (para [0026] line 1-13 : “At least one damage threshold value is preferably provided in the evaluation unit, so that when the damage threshold value is reached, an action request is sent from the evaluation unit to at least one receiver unit. The damage threshold is especially used to indicate when at least one component has reached a critical damage range. By way of a preferred example, this can amount to 80% of the total service life of the respective component. In other words, the damage threshold value is a damage value which has lower theoretical damage than the failure criterion. When the damage threshold is reached, this is displayed on the receiver unit, which is designed, for example, as a computer system or mobile terminal.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Ono, Hodel, and Congdon with the system of Schaefer to advantageously use the system “in a work machine, a construction machine, a passenger car, a commercial or a truck, wherein the system is advantageously used in devices and machines which, on account of their design, construction size and their field of use, have components and/or wear parts which are accessible only with difficulty and are subject to recurrent servicing and maintenance cycles”(Schaefer para [0032] line 3-9).

Regarding Claim 16, the combination of Ono, Hodel, Congdon, and Schaefer teaches The method of claim 15, further Schaefer teaches wherein the controller, when performing the one or more actions, is configured to at least one of:
provide information relating to the estimated remaining useful life to a display, 
transmit information relating to the estimated remaining useful life to a user device, 
transmit an alert to a user device if the estimated remaining useful life satisfies a threshold value, 14PATENT Docket No. 19-0542-72613 
transmit a request for a replacement wear component if the estimated remaining useful life satisfies a threshold value, or 
schedule servicing for the DCM assembly if the estimated remaining useful life satisfies a threshold value (para [0026] line 1-13 : “At least one damage threshold value is preferably provided in the evaluation unit, so that when the damage threshold value is reached, an action request is sent from the evaluation unit to at least one receiver unit. The damage threshold is especially used to indicate when at least one component has reached a critical damage range. By way of a preferred example, this can amount to 80% of the total service life of the respective component. In other words, the damage threshold value is a damage value which has lower theoretical damage than the failure criterion. When the damage threshold is reached, this is displayed on the receiver unit, which is designed, for example, as a computer system or mobile terminal.”).

Regarding claim 17, the combination of Ono, Hodel, Congdon, and Schaefer teaches The method of claim 15, further Ono teaches wherein the machine is a motor grader and the component is a drawbar-circle-moldboard (para [0023] line 1-3 : “FIG. 1 is a perspective view schematically showing a construction of a motor grader 1 in one embodiment of the present invention.”, para [0029] line 1-3 : “Work implement 4 mainly includes a draw bar 40, a swing circle 41, a blade 42, a slewing motor 49, and various hydraulic cylinders 44 to 48.”).

Regarding claim 18, the combination of Ono, Hodel, Congdon, and Schaefer teaches The method of claim 15, further Ono teaches wherein the load factor is determined based on a load of a power source that powers the component and a speed of the machine para [0077] line 1-7 : “More specifically, torque calculation unit 371 calculates torque based on the number of rotations of engine 136 obtained from engine rotation sensor 140 and an amount of fuel injection in engine 136 obtained from engine controller 138 by referring to a map (data) stored in memory 155 in which the number of rotations of the engine, an amount of fuel injection, and torque are associated with one another.”, para [0078] line 1-6 : “Load detection unit 157 obtains information on a gear position (information on a gear speed) in transmission 149 from transmission controller 148. Load detection unit 157 detects a load involved with blade 42 based on torque calculated by torque calculation unit 371 and the obtained information on a gear position.”).

Regarding claim 19, the combination of Ono, Hodel, Congdon, and Schaefer teaches The method of claim 15, further Ono teaches wherein the remaining useful life is estimated for the wear component (para [0012] line 1-10 : “A method according to the disclosure for directly determining a theoretical damage of at least one component of a device includes providing load-specific reference data of at least one component in an evaluation unit, wherein load-specific actual data are sensed by a load sensing system and transmitted to the evaluation unit, wherein the load-specific reference data provided on the evaluation unit are scaled to the actual load-specific data in order to calculate the theoretical damage of at least one component and to determine the remaining service life.”, para [0020] line 1-11 : “Preferably, the load-specific data comprise classified load collectives. The measured variables sensed by means of the load sensing system are converted in the evaluation unit and provided in classified load collectives, so that a calculation of the theoretical damage is possible with little computing effort. A load collective or stress collective is a data set that represents the stress on at least one component or several components of a system, by way of example a motor or a gearbox, which are, for example, operatively connected to one another, within a determined operating period of the device.”, Schaefer teaches using load-specific actual data as data that represents the stress on at least one component of a system to determine remaining useful life of a component while Ono teaches distance of movement and the load factor as load specific actual data while Congdon teaches a wear component. Therefore, the combination of Ono, Congdon, and Schaefer teaches a method wherein the remaining useful life is estimated for the wear component).

Regarding claim 20, the combination of Ono, Congdon, and Schaefer teaches The method of claim 15, further Ono teaches wherein determining the linear distance of movement comprises: 
determining the linear distance of movement based on a degree of manipulation of an operator control for a movement of the component. (para [0073] line 1-6 : “Operation content determination unit 151 determines contents of an operation onto work implement lever 118 by an operator. Operation content determination unit 151 outputs a result of determination to control valve control unit 156.”, as Ono teaches determination of a distance of movement based on a degree of manipulation of an operator control and Hodel teaches a linear distance of movement, the combination teaches wherein the controller is configured to determine the linear distance of movement based on a degree of manipulation of an operator control for a movement of the DCM assembly) .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ono, Hodel, Congdon, and Schaefer and further in view of Veasy et al (US 20200362542 A1) henceforth referred to as Veasy.

Regarding claim 5, the combination of Ono, Hodel, Congdon, and Schaefer teaches The system of claim 1, however the combination does not explicitly teach wherein a movement of the component of the DCM assembly is a sideshift movement actuated by a position-sensing cylinder, and 
wherein the linear distance of movement is determined based on a measurement obtained from the position-sensing cylinder.

However in the same field of endeavor (monitoring of motor graders) Veasy teaches wherein a movement of the component of the DCM assembly is a sideshift movement actuated by a position-sensing cylinder (col 6 line 28-32 : “Additionally, a blade side-shift cylinder 36 is connected to the tilt frame 28 and the blade 20, and is operable to move the blade 20 in translation relative to the tilt frame 28 along a longitudinal axis of the blade 20 (i.e., in a generally horizontal direction relative to the ground).”), and 
wherein the linear distance of movement is determined based on a measurement obtained from the position-sensing cylinder (col 7 line 1-4 : “With reference to FIGS. 3-4, the motor grader 10 may include a plurality of cylinder sensors 116 (“the cylinder sensors 116”) that each monitor a parameter of a corresponding cylinder 50 related to the length of that cylinder 50.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Ono, Hodel, Congdon, and Schaefer with the system of Veasy to better determine wear of a component of a motor grader.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ono and further in view of Schaefer.

Regarding claim 8 Ono teaches A motor grader (para [0023] line 1-3 : “FIG. 1 is a perspective view schematically showing a construction of a motor grader 1 in one embodiment of the present invention.”), comprising: 
a drawbar-circle-moldboard (DCM) assembly (para [0029] line 1-3 : “Work implement 4 mainly includes a draw bar 40, a swing circle 41, a blade 42, a slewing motor 49, and various hydraulic cylinders 44 to 48.”);
one or more sensors configured to detect data relating to a linear distance of movement of the component of the DCM assembly (para [0070] line 1-4 : “Circle rotation sensor 171 detects an angle of rotation (typically, blade angle θ) of swing circle 41. Circle rotation sensor 171 transmits information on the angle of rotation to a control valve control unit 156.”, para [0071] line 1-4 : “Main controller 150 includes an operation content determination unit 151, a notification unit 153, a memory 155, control valve control unit 156, and a load detection unit 157.”, where an angle of rotation is equivalent to determining an angular distance and further an angular distance is related to a linear distance through a well-known relationship.), and a load factor on the DCM assembly (para [0062] line 1-5 : “(1) When a detected load is at a first excessively large value larger than reference value T, motor grader 1 revolves swing circle 41 in the direction in which blade angle θ becomes smaller than blade angle θ at the time of detection of the first excessively large value.”, para [0075] line 1-2 : “Load detection unit 157 calculates a load applied to blade 42); and 
a wear component associated with a component of the DCM assembly (para [0029] line 1-3 : “Work implement 4 mainly includes a draw bar 40, a swing circle 41, a blade 42, a slewing motor 49, and various hydraulic cylinders 44 to 48.”, as all parts of the DCM are susceptible to wear all components can be interpreted as wear components). However, Ono does not explicitly teach a controller configured to estimate a remaining useful life of the wear component based on the linear distance of movement and the load factor.

However, in the same field of endeavor (wear of machines) Schaefer teaches a wear component associated with a component of the DCM assembly: and
a controller (para [0029] line 1-2 : “In particular, the method can be carried out by a computer or by the evaluation unit.”) configured to estimate a remaining useful life of a component based on load-specific data( para [0012] line 1-10 : “A method according to the disclosure for directly determining a theoretical damage of at least one component of a device includes providing load-specific reference data of at least one component in an evaluation unit, wherein load-specific actual data are sensed by a load sensing system and transmitted to the evaluation unit, wherein the load-specific reference data provided on the evaluation unit are scaled to the actual load-specific data in order to calculate the theoretical damage of at least one component and to determine the remaining service life.”, para [0020] line 1-11 : “Preferably, the load-specific data comprise classified load collectives. The measured variables sensed by means of the load sensing system are converted in the evaluation unit and provided in classified load collectives, so that a calculation of the theoretical damage is possible with little computing effort. A load collective or stress collective is a data set that represents the stress on at least one component or several components of a system, by way of example a motor or a gearbox, which are, for example, operatively connected to one another, within a determined operating period of the device.”, Schaefer teaches using load-specific actual data as data that represents the stress on at least one component of a system to determine remaining useful life of a component while Ono teaches sensors detecting data related to a linear distance of movement and the load factor as load specific actual data, further as the claim only cites detection of data relating to a linear distance use of data relating to a linear distance is interpreted as data based on the linear distance of movement. Therefore, the combination of Ono and Schaefer teaches a controller configured to estimate a remaining useful life of the wear component based on the linear distance of movement and the load factor).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the motor grader of Ono with the system of Schaefer to advantageously use the system “in a work machine, a construction machine, a passenger car, a commercial or a truck, wherein the system is advantageously used in devices and machines which, on account of their design, construction size and their field of use, have components and/or wear parts which are accessible only with difficulty and are subject to recurrent servicing and maintenance cycles”(Schaefer para [0032] line 3-9)

Regarding claim 9, the combination of Ono and Schaefer teaches The motor grader of claim 8, further Ono teaches wherein a sensor of the one or more sensors includes a first sensor connected to a drawbar of the DCM assembly (para [0099] line 1-12 : “FIG. 8 is an enlarged view of a main portion of a portion of connection between front frame 22 and draw bar 40. As shown in FIG. 8, a strain gauge 420 may be attached to an end portion of draw bar 40 on a side of front wheel 11 to detect a load applied to blade 42. Specifically, strain gauge 420 may be attached to a ball bearing portion 402 at a tip end of draw bar 40 to detect a load applied to blade 42.”)  and a second sensor connected to a circle of the DCM assembly (para [0070] line 1-4 : “Circle rotation sensor 171 detects an angle of rotation (typically, blade angle θ) of swing circle 41. Circle rotation sensor 171 transmits information on the angle of rotation to a control valve control unit 156.”).

Regarding claim 10, the combination of Ono and Schaefer teaches The motor grader of claim 8, further Ono teaches wherein a sensor of the one or more sensors includes a first sensor connected to a circle of the DCM assembly (para [0070] line 1-4 : “Circle rotation sensor 171 detects an angle of rotation (typically, blade angle θ) of swing circle 41. Circle rotation sensor 171 transmits information on the angle of rotation to a control valve control unit 156.”) and a second sensor connected to a moldboard of the DCM assembly (para [0099] line 1-12 : “FIG. 8 is an enlarged view of a main portion of a portion of connection between front frame 22 and draw bar 40. As shown in FIG. 8, a strain gauge 420 may be attached to an end portion of draw bar 40 on a side of front wheel 11 to detect a load applied to blade 42. Specifically, strain gauge 420 may be attached to a ball bearing portion 402 at a tip end of draw bar 40 to detect a load applied to blade 42.”,  as the data collected from sensor attached to the drawbar could be attached to the moldboard to collect similar data the movement of the sensor is not patentably distinct.).

Regarding claim 11, the combination of Ono and Schaefer teaches The motor grader of claim 8, further Ono teaches wherein the component is a circle of the DCM assembly (As the circle is a part of the DCM, the wear component being associated with a component of the DCM means that the wear component is associated with the circle).

Regarding claim 12, the combination of Ono and Schaefer teaches The motor grader of claim 11, further Ono teaches wherein the linear distance of movement relates to a rotational movement of the circle (para [0070] line 1-4 : “Circle rotation sensor 171 detects an angle of rotation (typically, blade angle θ) of swing circle 41. Circle rotation sensor 171 transmits information on the angle of rotation to a control valve control unit 156.”).

Regarding claim 13, the combination of Ono and Schaefer teaches The motor grader of claim 8, further Ono teaches wherein the component is a moldboard of the DCM assembly (As the moldboard is a part of the DCM, the wear component being associated with a component of the DCM means that the wear component is associated with the moldboard).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ono and Schaefer and further in view of Veasy et al (US 20200362542 A1) henceforth referred to as Veasy.

Regarding claim 14, the combination of Ono and Schaefer teaches The motor grader of claim 13,  however the combination does not explicitly teach wherein the linear distance of movement relates to a sideshift movement of the moldboard.

However in the same field of endeavor (monitoring of motor graders) Veasy teaches wherein the linear distance of movement relates to a sideshift movement of the moldboard (col 6 line 28-32 : “Additionally, a blade side-shift cylinder 36 is connected to the tilt frame 28 and the blade 20, and is operable to move the blade 20 in translation relative to the tilt frame 28 along a longitudinal axis of the blade 20 (i.e., in a generally horizontal direction relative to the ground).”, (col 7 line 1-4 : “With reference to FIGS. 3-4, the motor grader 10 may include a plurality  of cylinder sensors 116 (“the cylinder sensors 116”) that each monitor a parameter of a corresponding cylinder 50 related to the length of that cylinder 50.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Ono, Hodel, Congdon, and Schaefer with the system of Veasy to better determine wear of a component of a motor grader.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668